DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/22/2022 (hereinafter “amendment”) has been accepted and entered. Claims 30, 32-35, 38-40, 42-45 and 48 are pending.

Drawings
The objection(s) to the drawings is/are withdrawn as a result of the amendment.

	
Specification
The objection(s) to the specification are/is withdrawn as a result of the amendment.
	
Claim Rejections - 35 USC § 112(d)
The 35 U.S.C. 112(d) rejections of claim(s) 32 and 42 are withdrawn as a result of the amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32-35, 38-40, 42-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Boland US 2008/0308447 A1 in view of Kelly US 9,382,032 B2, herein after referred to as Boland and Kelly respectively. 
 	Regarding claim 30 Boland discloses a kit of parts capable of a display crate for protecting and displaying a pair of sneakers, the kit comprising a plurality of individual panels for adhesive-free, tool-free, snap-fit assembly together to form a self-supporting, stackable, rigid crate, the kit comprising a front door panel (13 side element, Figs. 1-4), a pair of side panels (15 and 16 side elements, Figs. 1-2 and 5-5A), a top panel (18 upper perimeter frame, Figs. 1, 2 and 7), a rear panel (14 side element, Figs. 1-4), and a base panel (12 base element, Fig. 6), wherein:
(i) the front door panel (13 side element, Figs. 1-4) being separate from the base panel (Fig. 4) and having a lower edge with a second hinge fitting (32 flexible element, Fig. 8), 
(ii) the pair of side panels (15 and 16 side elements, Fig. 1-2 and 5-5A), each side panel having a lower edge adapted to be snap fitted to the base panel (paragraphs [0048], [0049] and [0055], Figs. 5 and 6), each side panel having a rear edge and an upper edge adapted to be snap-fitted to the rear panel and the top panel respectively;
(iii) the rear panel (14 side element, Figs. 1-4), having a lower edge adapted to be snap-fitted to the base panel (paragraphs [0048], [0049] and [0055], Fig. 6), and the rear panel having side edges, each being adapted to be snap-fitted to a recess of rear edge of a respective side panel, and an upper edge; and
(iv) the top panel (18 upper perimeter frame, Figs. 1, 2 and 7) having a front edge, a rear edge and two side edges extending between the front and rear edges, wherein the rear edge and the two side edges of the top panel are adapted to be snap-fitted, respectively, to the upper edge of the rear panel and the upper edges of the pair of side panels (paragraphs [0048], [0049] and [0055], Figs, 1, 2 and 8);
(v) the base panel having a front edge, a rear edge and two side edges extending between the front and rear edges, the rear edge and two side edges each having an elongated recess (81 and 80 side channel and 64 rear channel, Fig. 6) for receiving, receptively, the lower edge of the rear panel and the lower edges of the pair of side panels, and the front door panel that opens outwardly (Fig. 4) from a closure enclosed by the front door panel, the pair of side panels, the rear panel and the top panel and the base panel (Figs. 1 and 2), and wherein the side panels (15 and 16) each have a side stop member (the inside leading corner of 54, Fig. 9) located inwardly of a front edge of the side panel (inward if front edge of 52) to act as a stop for the front door panel and wherein the top panel  (18) has a front stop member (bottom front edge near 84, Fig. 8) located inwardly of a front edge of the top panel (inward of front edge 84, Fig. 8) to act as a stop for the front door panel.
Boland lacks a front door panel with a second hinge fitting for hingedly fitting the front door panel to the base panel, and the base panel with a front edge having a first hinge fitting being adapted to be coupled to the second hinge fitting of the front door for forming a hinged fitting between the lower edge of the front door panel and the front edge of the base panel to allow the front door panel open outwardly, wherein the first hinge fitting comprises a pair of holes (60, Fig. 8d Kelly) at opposite ends of the front edge of the base panel (8) and the second hinge fitting comprises a pair of pivot members (112, Fig. 8a Kelly) extending outwardly in opposite directions from opposite sides of the front door panel (11 Kelly) each pivot member being snap-fitted into a respective one of the holes.
Kelly teaches a base panel (8 cover frame, Figs. 1a, 2, 3, 6a, 7 and 8d) with a front edge having a first hinge fitting (60 guide means, 61 spaced apart hooks, and 62 stop means, Col. 8 lines 15-23) being adapted to be coupled to the second hinge fitting (112 cylindrical portion or bar, Fig. 8a) of the front door panel (11 closable flap or door, Fig. 1a, 2 and 8a) for forming a hinged fitting between the lower edge of the front door panel and the front edge of the base panel (Figs. 1a and 2, Col. 3, lines 26-31) to allow the front door panel to open outwardly (Fig. 2) and a front door panel (11) with a second hinge fitting (112) for hingedly fitting the front door panel to base panel (Fig. 2, Col. 8 lines 15-23) and the first hinge fitting comprises a pair of holes (60, Fig. 8d Kelly) at opposite ends of the front edge of the base panel (8) and the second hinge fitting comprises a pair of pivot members (112, Fig. 8a Kelly) extending outwardly in opposite directions from opposite sides of the front door panel (11 Kelly) each pivot member being snap-fitted into a respective one of the holes (Col. 8 lines 15-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base panel and front door panel of Boland to include the first and second hinge fitting to hingedly connect the base panel to the lower front door panel to open outwardly, with a first hinge fitting being a pair of holes and the second hinge fitting being a pair of extending pivot member as taught by Kelly as doing so is well known in the art and would yield predicable results. Additionally, having the front door panel attached to the front of the base would allow for a larger opening for the user to insert and remove items (Col. 3, lines 26-31) and allow for a robust connection between the base panel and front door panel and in the event of damage to the front door a new one can be easily swapped out without having to replace the entire kit. 
Regarding claim 32 Boland as modified disclose the kit according to claim 30 and further discloses wherein each pivot member (112 Kelly) to provide a snap fit between the pivot member and at least of the front door panel and the base member (Col. 8 lines 18-21, 112 is placed/snapped past the stop mean 62 in order to be placed on the bottom of the hole 61 and held in place to operate). 
	Regarding claim 33 Boland as modified discloses the kit according to claim 30 and further discloses wherein the front door panel has a finger recess and/or handle (the lower 114a and 114b as shown in Fig. 8b, when turned over as stated in Col. 2, lines 37-43 the handle will be at an upper edge) at an upper edge of the front door panel.
Regarding claim 34 Boland as modified discloses the kit according to claim 30 and further discloses wherein the elongated recesses of the base panel (81, 80 and 64) is in an upwardly oriented elongate recess forming a common U-shaped elongate recess extending around the two side edges and the rear edge of the base panel (Figs. 6 and 8).
Regarding claim 35 Boland as modified discloses the kit according to claim 30 and further discloses wherein the top panel has downwardly oriented elongate recesses (78, 72 and 77) forming a common U-shaped elongate recess extending around the two side edges and the rear edge of the top panel (Figs. 7 and 8).
Regarding claim 38 Boland as modified discloses the kit according to claim 30 and further discloses wherein each panel is composed of an injection molded polymer (paragraph [0067]).
Regarding claim 39 Boland as modified discloses a crate capable to display, protect and displaying a pair of sneakers, the display crate being formed by adhesive-free snap-fit assembly together of the plurality of individual panels of the kit according to claim 30 (Figs. 1-11, see rejection of claim 30 above).
Regarding claim 40 Boland discloses a display crate capable of protecting and displaying a pair of sneakers, the display crate comprising a plurality of individual panels for adhesive-free, tool-free, snap-fit assembly together to form a self-supporting, stackable, rigid crate, the crate comprising a front door panel (13 side element, Figs. 1-4), a pair of side panels (15 and 16 side elements, Figs. 1-2 and 5-5A), a top panel (18 upper perimeter frame, Figs. 1, 2 and 7), a rear panel (14 side element, Figs. 1-4), and a base panel (12 base element, Fig. 6), wherein:
(i) the front door panel (13 side element, Figs. 1-4) being separate from the base panel (Fig. 4) and having a lower edge with a second hinge fitting (32 flexible element, Fig. 8), 
(ii) the pair of side panels (15 and 16 side elements, Fig. 1-2 and 5-5A), each side panel having a lower edge adapted to be snap fitted to the base panel (paragraphs [0048], [0049] and [0055], Figs. 5 and 6), each side panel having a rear edge and an upper edge adapted to be snap-fitted to the rear panel and the top panel respectively;
(iii) the rear panel (14 side element, Figs. 1-4), having a lower edge adapted to be snap-fitted to the base panel (paragraphs [0048], [0049] and [0055], Fig. 6), and the rear panel having side edges, each being adapted to be snap-fitted to a recess of rear edge of a respective side panel, and an upper edge; and
(iv) the top panel (18 upper perimeter frame, Figs. 1, 2 and 7) having a front edge, a rear edge and two side edges extending between the front and rear edges, wherein the rear edge and the two side edges of the top panel are adapted to be snap-fitted, respectively, to the upper edge of the rear panel and the upper edges of the pair of side panels (paragraphs [0048], [0049] and [0055], Figs, 1, 2 and 8);
(v) the base panel having a front edge, a rear edge and two side edges extending between the front and rear edges, the rear edge and two side edges each having an elongated recess (81 and 80 side channel and 64 rear channel, Fig. 6) for receiving, receptively, the lower edge of the rear panel and the lower edges of the pair of side panels, and the front door panel that opens outwardly (Fig. 4) from a closure enclosed by the front door panel, the pair of side panels, the rear panel and the top panel and the base panel (Figs. 1 and 2), and wherein the side panels (15 and 16) each have a side stop member (the inside leading corner of 54, Fig. 9) located inwardly of a front edge of the side panel (inward if front edge of 52) to act as a stop for the front door panel and wherein the top panel  (18) has a front stop member (bottom front edge near 84, Fig. 8) located inwardly of a front edge of the top panel (inward of front edge 84, Fig. 8) to act as a stop for the front door panel.
Boland lacks a front door panel with a second hinge fitting for hingedly fitting the front door panel to the base panel, and the base panel with a front edge having a first hinge fitting being adapted to be coupled to the second hinge fitting of the front door for forming a hinged fitting between the lower edge of the front door panel and the front edge of the base panel to allow the front door panel open outwardly, wherein the first hinge fitting comprises a pair of holes (60, Fig. 8d Kelly) at opposite ends of the front edge of the base panel (8) and the second hinge fitting comprises a pair of pivot members (112, Fig. 8a Kelly) extending outwardly in opposite directions from opposite sides of the front door panel (11 Kelly) each pivot member being snap-fitted into a respective one of the holes.
Kelly teaches a base panel (8 cover frame, Figs. 1a, 2, 3, 6a, 7 and 8d) with a front edge having a first hinge fitting (60 guide means, 61 spaced apart hooks, and 62 stop means, Col. 8 lines 15-23) being adapted to be coupled to the second hinge fitting (112 cylindrical portion or bar, Fig. 8a) of the front door panel (11 closable flap or door, Fig. 1a, 2 and 8a) for forming a hinged fitting between the lower edge of the front door panel and the front edge of the base panel (Figs. 1a and 2, Col. 3, lines 26-31) to allow the front door panel to open outwardly (Fig. 2) and a front door panel (11) with a second hinge fitting (112) for hingedly fitting the front door panel to base panel (Fig. 2, Col. 8 lines 15-23) and the first hinge fitting comprises a pair of holes (60, Fig. 8d Kelly) at opposite ends of the front edge of the base panel (8) and the second hinge fitting comprises a pair of pivot members (112, Fig. 8a Kelly) extending outwardly in opposite directions from opposite sides of the front door panel (11 Kelly) each pivot member being snap-fitted into a respective one of the holes (Col. 8 lines 15-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base panel and front door panel of Boland to include the first and second hinge fitting to hingedly connect the base panel to the lower front door panel to open outwardly, with a first hinge fitting being a pair of holes and the second hinge fitting being a pair of extending pivot member as taught by Kelly as doing so is well known in the art and would yield predicable results. Additionally, having the front door panel attached to the front of the base would allow for a larger opening for the user to insert and remove items (Col. 3, lines 26-31) and allow for a robust connection between the base panel and front door panel and in the event of damage to the front door a new one can be easily swapped out without having to replace the entire kit. 
Regarding claim 42 Boland as modified disclose the kit according to claim 40 and further discloses wherein each pivot member (112 Kelly) to provide a snap fit between the pivot member and at least of the front door panel and the base member (Col. 8 lines 18-21, 112 is placed/snapped past the stop mean 62 in order to be placed on the bottom of the hole 61 and held in place to operate). 
Regarding claim 43 Boland as modified discloses the display crate according to claim 40 and further discloses wherein the front door panel has a finger recess and/or handle (the lower 114a and 114b as shown in Fig. 8b, when turned over as stated in Col. 2, lines 37-43 the handle will be at an upper edge) at an upper edge of the front door panel.
Regarding claim 44 Boland as modified discloses the display crate according to claim 40 and further discloses wherein the elongated recesses in the base panel (81, 80 and 64) is upwardly oriented forming a common U-shaped elongate recess extending around the two side edges and the rear edge of the base panel (Figs. 6 and 8).
Regarding claim 45 Boland as modified discloses the display crate according to claim 40 and further discloses wherein the top panel has downwardly oriented elongate recesses (78, 72 and 77) forming a common U-shaped elongate recess extending around the two side edges and the rear edge of the top panel (Figs. 7 and 8).
Regarding claim 48 Boland as modified discloses the display crate according to claim 40 and further discloses wherein each panel is composed of an injection molded polymer (paragraph [0067]).

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Boland does not teach (a), (b), (c) and (d) as recited on pages 11-12 of applicant’s arguments submitted 06/22/2022. These features are taught by Kelly as discussed in the rejection above. Applicant argues that Boland does not teach that each of the six panels is a single integral piece, as this is not claimed it is a moot point. Additionally, “integral” is not recited in the specification. Boland discloses six panels that snap fit into each other via recesses (Figs. 1-11).
Applicant argues that the cover frame is not disclosed as a base panel of the box, as discussed in the above rejection, examiner is considering 8 of Kelly to be the base which one having ordinary skill in the art would be able to contemplate simply rotating the device of Kelly to see such an interpretation, and the device of Kelly will operable equally as well in either orientation. 
Applicant argues that the wall sections of Kelly are required to be pivoted upwardly to be used for the side wall this is a moot point as Kelly is being used to teach it was known prior to the date of filing that a door can be hingedly attached to a base panel via hinge fittings to allow it to open outwardly and not the orientation/function of the sidewalls.
Applicant argues there is no motivation from Kelly to provide the feature “the front door panel having a lower edge with a second hinge fitting for hingedly fitting the front door panel to the base” into Boland. Kelly provides motivation as recited in the rejection above “having the front door panel attached to the front of the base would allow for a larger opening for the user to insert and remove items (Col. 3, lines 26-31)”. In response to applicant’s argument that the hinge structure of Boland is incompatible with Kelly, Kelly is used to teach a different hinge structure to modify Boland, thus it would be a modified Boland.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. 
Applicant again argues against Boland and Kelly individually. While there are differences between the Kelly and Boland references, they are both storage crates with hinged front door panels and the references are being combined to form the basis of the rejection.
Applicant argues that the specific hinge structure disclosed in Kelly would not be suitable to fit a lower edge of a door to a panel, because the door would fall downward. Some freedom of movement is required otherwise the pins would not be able to move in the holes and thus the front door panel would not rotate. The pins are held between the hooks 61 and the stop means 62, if the door does move slightly downward it would then rest against the stop means. Additionally, nothing is recited in the claim that the front panel sit perfectly vertical.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant argues that Kelly does not disclose “a pair of holes”. Kelly does disclose holes (60, Fig. 8d). The applicant argues “paragraph [0090] of Kelly”, there are no paragraph numbers in Kelly US 9,382,032 B2 so it is unclear what passage is being referred to. The bar potions 112 are pressed passed/slotted into the stop means 62 and placed on the hooks 61 in the holes 60 and are thus “snapped” into place.
Applicant again argues that “Boland and Kelly, viewed together, do not teach/suggest any display crate formed entirely by six integral panel pieces interconnected simply by edge-to- groove insertions”. Again, integral panels are not claimed not disclosed, and is thus a moot point. Boland discloses six panels interconnected simply by edge to groove insertions, (Figs. 1-11). Applicants arguments for claim 40 are the same and are addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735